Citation Nr: 1616378	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to special monthly compensation (SMC) at the housebound rate due to service-connected disabilities prior to September 14, 2010.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate due to service-connected disabilities from September 14, 2010.

4.  Entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 70 percent.

5.  Entitlement to a compensable rating for left ear hearing loss.

6.  Entitlement to a rating for tinnitus in excess of 10 percent.

7.  Entitlement to a rating for diabetes mellitus in excess of 20 percent.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to November 1975.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In December 2014 and July 2015, the Board remanded the case for additional development and adjudicative action.  The case has once again been returned to the Board for appellate review.

Since the Board is granting entitlement to a TDIU based solely on the Veteran's service-connected PTSD, as discussed below, the issue of entitlement to SMC at the housebound rate has been raised.  See 38 C.F.R. § 3.350 (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.
The issues of entitlement to a rating for diabetes mellitus in excess of 20 percent and entitlement to SMC at the housebound rate prior to September 14, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD renders him unable to obtain or retain substantially gainful employment for the entire period of time covered by this claim.

2.  After the grant of entitlement to a TDIU due to service-connected PTSD, the Veteran has a total evaluation for a TDIU due to one service-connected disability, and additional disabilities of residual scar of the left ear; diabetes mellitus, type II; tinnitus and right shoulder tendonitis, combined at 60 percent disabling, effective September 14, 2010.

3.  For the entire rating period, the Veteran's service-connected PTSD has not been manifested by total occupational and social impairment due to psychiatric symptomatology.

4.  For the entire rating period, the Veteran's service-connected left ear hearing loss has not been manifested by hearing acuity worse than Level I.

5.  The Veteran's service-connected tinnitus is assigned at 10 percent, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16(a), 4.17 (2015).  
2.  The criteria for entitlement to SMC at the housebound rate have been met effective September 14, 2010.  38 U.S.C.A. § 1114(s) ; 38 C.F.R. § 3.350 (2015). 

3.  The criteria for entitlement to a rating for PTSD in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 3.400, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for entitlement to a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 3.383, 3.400, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).

5.  There is no legal basis for the assignment of a schedular evaluation for tinnitus in excess of 10 percent.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Basic eligibility for a TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In May 2008, the Veteran requested entitlement to a TDIU.  The Veteran is service-connected for multiple disabilities, to include PTSD currently rated at 70 percent disabling effective from December 22, 2003, with a combined rating of 80 percent prior to September 14, 2010 and 90 percent thereafter.  
Since the objective, minimum, percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis have been met, the question for consideration is whether a service-connected disability, alone, is of sufficient severity to render him unable to obtain or retain substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524 (1999).  Following completion of the September 2015 VA Disability Benefits Questionnaire (DBQ) examination for PTSD, the VA examiner opined that "it is at least as likely as not that [the] Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability of PTSD."  It was explained that the Veteran has poor short and long term memory, feels chronically tired due to sleep disturbance, other people easily annoy him, and he responds by yelling which scares others.  On the other hand, the July 2008 VA examiner indicated that his PTSD would not preclude gainful employment.  

However, after reviewing the evidence of record, the Board finds that TDIU is warranted once his educational and work experience is taken into consideration.  The Veteran has a high school education and experience as a postal service clerk.  His service-connected psychiatric disorder includes manifestations such as outbursts of anger and irritability that would result in him not being able to maintain or obtain substantially gainful employment commensurate with his educational background and work experience. The Veteran likely would not be able to obtain or retain substantially gainful employment in accordance with his experience which involves working with others and the public.  Accordingly, entitlement to a TDIU is in order based on the PTSD alone.

SMC at the Housebound Rate

Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

SMC is payable for housebound status where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities.  Id.  

As discussed above, the Board has granted entitlement to a TDIU due to service-connected PTSD.  Further, the Veteran has additional disabilities of residual scar of the left ear (rated as 30 percent disabling effective September 14, 2010), diabetes mellitus, type II (rated as 20 percent disabling from November 25, 2003), tinnitus (rated as 10 percent disabling from November 8, 2004) and right shoulder tendonitis (rated as 10 percent disabling effective September 14, 2010), which are distinct from PTSD and independently combined at 60 percent disabling.  Thus, the schedular criteria for entitlement to SMC due to housebound status have been met effective September 14, 2010.  The issue of whether the Veteran is entitled to SMC at the housebound rate prior to September 14, 2010 will be addressed in the remand.

The Board notes that the issue of entitlement to SMC for aid and attendance has not been raised by the record and is not before the Board at this time, as the evidence of record does not indicate that the Veteran is rendered so helpless due to his service-connected PTSD so as to require regular aid and attendance of another person.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim); see e.g., June 2008 VA examination for PTSD (indicating the Veteran can perform all activities of daily living and has no major impairment in any of these functions).

Increased Ratings

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, which part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations and medical opinions.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities on appeal since he was last examined in August 2015 and September 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  

There was also substantial compliance with the December 2014 and July 2015 remand directives.  The AOJ requested that the Veteran identify and authorize the release of relevant medical records by way of January 2015 and September 2015 letters, obtained VA treatment records dating from March 2015, and obtained PTSD and audiological examinations.  

The examinations conducted in August and September of 2015 as well as the VA psychiatric and audiological examinations conducted in June 2008, are adequate as they were based on a review of the history, examinations and as sufficient information was provided to allow the Board to render an informed determination.  Although it is not clear whether the June 2008 VA psychiatric examiner reviewed the electronic claims folder, such does not render the examination report inadequate.  The examination report was based on an interview with the Veteran and a mental status examination which resulted in the report containing the necessary information in order to decide the claim pursuant to the rating criteria.

Moreover, the August 2015 VA audiological examiner did not opine, as requested, to whether the Veteran's service-connected tinnitus presents an unusual or exceptional disability picture with marked interference with employment or frequent hospitalizations.  Nevertheless, the Board finds that there has been substantial compliance as the examiner noted in the examination report that understanding words could be difficult for the Veteran.  Ultimately the determination as to whether the disability presents an unusual or exceptional disability picture with marked interference with employment such that referral for consideration of whether an extraschedular evaluation is warranted is a determination for the adjudicator rather than the examiner.  As such no prejudice results even though the examiner did not specifically address whether an unusual or exceptional disability picture is present.  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Board also notes that private treatment records were obtained and associated with the record in October 2015 and not noted as reviewed by the AOJ in the November 2015 Supplemental Statement of the Case.  Since these records are not relevant to the claims being decided below or are duplicative of information already of record, the Board may proceed with review of these claims without having to remand for a SSOC or to obtain a waiver from the Veteran of initial review.  See 38 C.F.R. § 19.37, 20.1304 (2015).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected degenerative disc disease of the lumbosacral spine in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (o).  However, 38 C.F.R. § 3.400(o)(2) provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise it will be the date of receipt of claim.  In this case, there are no treatment records or statements of record pursuant to these claims one year prior to the date of claim, which was in May 2008.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

PTSD

In a February 2005 VA rating decision, service connection for PTSD was granted because the disability was deemed to be directly related to his military service.  The Veteran was assigned a 70 percent disability rating effective from December 22, 2003.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In May 2008, the Veteran requested entitlement to a TDIU and the AOJ incorporated the claim on appeal to include for a higher rating for PTSD in excess of the 70 percent rating.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.

The Board notes VA implemented usage of the DSM V, effective August 4, 2014; however, the VA Secretary has determined that DSM V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45, 093, 45, 094 (Aug. 4, 2014).  As this case was initially certified to the Board on October 7, 2014, the DSM V is not for application in this case.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

At the June 2008 VA examination for PTSD, the Veteran reported that he worked at the post office, has been retired for the past two years, and has not done any work since his retirement.  On a May 2008 VA Form 21-8940, the Veteran reported that he last worked full time in September 2002 as a clerk for the US Postal Service and left because of his disability.  An August 2008 VA Form 21-4192, completed by Office of Personnel Management (OPM) documents the Veteran has been in receipt of optional/retirement benefits effective from September 2004 until death.  On an August 2014 VA Form 21-8940, the Veteran reported that he last worked full time in September 2004 as a clerk for the US Postal Service and left because of his disability and specifically he noted he was "told by Dr. not to work."  Most recently, he informed the August 2015 VA examiner that he has not worked since the last VA examination.  As such, the Board finds that the Veteran has been unemployed throughout the entire appeal period; however, his psychiatric symptomatology has not risen to the level of severity, frequency, or duration to demonstrate total social impairment at any time.

At the outset, the Board acknowledges that the Veteran reported at the June 2008 VA examination for PTSD that he lives with his wife and has three grandchildren who he once saw more frequently but does not see them as much now.  He explained that he and his wife do not like to participate in highly intense activities, his dog died, and he has not had an active social life or any current major social activities.  At the August 2015 VA DBQ examination, the Veteran noted that he is easily annoyed by people with lack of common sense and ask stupid questions and yells in a way that people become afraid of him.

Nevertheless, the Veteran did not demonstrate, at any time during the appeal period, deficiencies in family relations nor the inability to maintain any type of social relationships due to his psychiatric symptoms.  The June 2008 VA examiner concluded the Veteran's social functioning is limited but well within normal limits.  It was explained that the Veteran can drive, shop, and perform all of his activities of daily living, but he does experience feelings of detachment and estrangement from others, a restricted range of affect, and is socially isolated.  At the August 2015 VA DBQ examination, the Veteran reported that he is close to his two sons, wife of younger son, and grandchildren, and the examiner concluded the Veteran is emotionally detached from others except his family with whom he is close to his wife, sons, and grandchildren.

During this appeal period, the Veteran did not demonstrate gross impairment in thought process or communication to the level to warrant the maximum rating available.  The June 2008 VA examiner noted, after clinical evaluation, that the Veteran displayed rate and flow of speech within normal limits and no evidence of any thought disorders.  The August 2015 VA DBQ examiner noted the Veteran's concentration is without problems and speech was goal directed with normal rate and volume.

The Veteran did not demonstrate delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives, occupation or own name at any time during the appeal period to warrant the maximum rating available.  The June 2008 VA examiner noted, after clinical evaluation, that the Veteran was oriented to time, place, and person, memory function was within normal limits, and there was no evidence of delusions, disorganized thinking or hallucinations.  The Veteran also presented to the August 2015 VA DBQ examination as neatly dressed, alert, oriented, and cognitively intact, and the examiner noted that while the Veteran's short- and long-term memory is poor, the Veteran denied hallucinations, delusions, and suicide/homicide.

Next, at the June 2008 VA examination, while the Veteran reported having had suicidal thinking, he denied homicidal or suicidal ideation.  

The June 2008 VA examiner noted the Veteran can perform all activities of daily living and has no major impairment in any of those functions.

Following the August 2015 VA DBQ examination, the examiner characterized Veteran's level of psychiatric impairment as occupational and social impairment with deficiencies in most areas.  Current psychiatric symptomatology included anxiety, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships. 

The Board acknowledges the GAF score of record during the appeal period is 51, as rendered by the June 2008 VA examiner.  A score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. §§ 4.125, 4.130.  Higher scores correspond to better functioning of the individual.

The Board further notes that the June 2008 VA examiner noted the Veteran had no active treatment for psychiatric symptomatology in the private sector or VA system, and review of the Veteran's VA treatment records during the appeal period do not show any worsening of the Veteran's service-connected PTSD to warrant a 100 percent rating. 

The Veteran has reported having nightmares almost three to four nights a week regarding Vietnam experiences and he tends to obsess about events related to soldiers killed in his unit.  He had intrusive memories, hypervigilance, irritability at least three to four times a week and unprovoked outbursts of anger which had caused difficulty for him on the job.  He was also feeling anxious and somewhat depressed.  Mental status evaluation on examination in June 2008 indicated that his judgment was good, with no evidence of dissociative states or thought disorders.  On examination in 2015, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long-term memory and inability to establish and maintain effective relationships was noted.  

With respect to the entire rating period on appeal, the Board is aware that the symptoms listed under the next-higher rating of 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to a 100 percent evaluation for the appeal period requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the next higher rating for the appeal period but finds that the period on appeal is rated appropriately.  The signs and symptoms manifested are contemplated by the currently assigned rating as they do not manifest with the severity required for a total rating.  The Veteran retains relationships with family members and therefore total social impairment is not shown.  

Left Ear Hearing Loss

In a March 2005 VA rating decision, service connection for left ear hearing loss was granted because the disability was noted at the time of his separation from service.  The Veteran was assigned an noncompensable (0 percent) rating effective from November 8, 2004.  See 38 C.F.R. § 4.86, Diagnostic Code 6100.  In May 2008, the Veteran requested entitlement to a TDIU and the AOJ incorporated the claim on appeal to include for a compensable rating for left ear hearing loss.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85. 

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the VA examiners did note functional impact from the Veteran's hearing loss.  Moreover, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the claimant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  There have been no allegations of any prejudice caused by a deficiency in the examinations here.  

At a June 2008 VA audiological evaluation, the examiner noted the Veteran's report that he "can't make out words, it is an inconvenience to have people repeat themselves" and increased hearing loss.  The average puretone threshold was 25 decibels in the left ear.  Speech audiometry revealed speech recognition abilities of 94 percent in the left ear.  These audiometric findings equate to Level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying this numeral designation for the left ear, and a Level I hearing acuity Roman numeral designation for the nonservice-connected right ear hearing loss, to Table VII results in a noncompensable rating for left ear hearing impairment. 38 C.F.R. §§ 3.383, 4.85(f), (h).  As a result, it is apparent that the currently assigned noncompensable evaluation for the Veteran's left ear hearing loss is accurate and appropriately reflects his left ear hearing loss under the provisions of 38 C.F.R. § 4.85.

At an August 2015 VA DBQ examination for hearing loss and tinnitus, the examiner noted the Veteran's report that understanding words can be difficult and that his hearing seems to have worsened.  The average puretone threshold was 31 decibels in the left ear.  Speech audiometry revealed speech recognition abilities of 100 percent in the left ear.  These audiometric findings equate to Level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Again, applying this numeral designation for the left ear, and a Level I hearing acuity Roman numeral designation for the nonservice-connected right ear hearing loss, to Table VII results in a noncompensable rating for left ear hearing impairment. 38 C.F.R. §§ 3.383, 4.85(f), (h).  As a result, it is apparent that the currently assigned noncompensable evaluation for the Veteran's left ear hearing loss is accurate and appropriately reflects his left ear hearing loss under the provisions of 38 C.F.R. § 4.85.  

Neither of these examination findings qualify as an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Moreover, the August 2015 VA examiner noted that test results were valid for rating purposes and use of speech discrimination score was appropriate for this Veteran.

Pursuant to VA outpatient treatment sessions, in March 2015 the Veteran complained of hearing issues such that he had worse trouble with words and the television.  In March 2014 and March 2015, the treating physician noted decreased hearing, however, audiograms were not conducted.  Review of the record also documents the Veteran's complaints of strain/struggle to hear/understand conversation and trouble hearing television/radio, as noted in a February 2015 private treatment record with Dr. Guevara.  It is noted that additional medical records of Dr. Guevara were received in October 2015 and were not considered in the November 2015 supplemental statement of the case.  While remand is required for the RO to issue another supplemental statement of the case concerning another issue on appeal, the records are either duplicative of information already of record concerning hearing loss or not relevant to this issue.  Accordingly, neither a waiver of RO consideration nor remand is required pursuant to 38 C.F.R. § 19.37 or § 20.1304. 

In sum, the evidence of record does not provide a basis to grant a compensable rating when considering the service-connected left ear hearing loss at any time during the appeal period.  38 C.F.R. § 4.3.

Tinnitus

In the March 2005 VA rating decision, service connection for tinnitus was granted because the disability was noted as directly related to service.  The Veteran was assigned a 10 percent rating effective from November 8, 2004.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  In May 2008, the Veteran requested entitlement to a TDIU and the AOJ incorporated the claim on appeal to include for a rating for tinnitus in excess of 10 percent.

Since the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus, the Board finds there is no legal basis upon which to award a higher schedular evaluation for tinnitus.  As such, entitlement to a rating for tinnitus in excess of 10 percent is not warranted on a schedular basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additional Considerations 

The Board has considered the Veteran's reported history of symptomatology related to the service-connected PTSD, left ear hearing loss, and tinnitus pursuant to VA treatment sessions and examinations.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to identify specific occupational and social impairment levels due to the service-connected psychiatric disability picture according to the appropriate diagnostic code and relevant rating criteria.  The assignment of a disability rating for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the possibility of staged ratings and finds that the schedular ratings for PTSD, left ear hearing loss, and tinnitus have been in effect for the appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board notes that a veteran may be awarded an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nevertheless, in this case, since the issues of entitlement to a TDIU and SMC at the housebound rate are granted, as discussed above, consideration of an extra-schedular evaluation for the Veteran's PTSD, left ear hearing loss, and tinnitus are ultimately moot from September 14, 2010.  The Federal Circuit stated that 38 C.F.R. § 3.321(b) fills a gap in those situations in which a veteran's overall disability picture is less than total unemployability but where the disabilities are inadequately represented.  Id.

Prior to September 14, 2010, the Veteran is in receipt of TDIU and there is no indication that the schedular criteria are inadequate.  The signs and symptoms of the Veteran's PTSD are contemplated by the schedular criteria as was discussed above and TDIU was awarded on the basis of this disability alone.  The Veteran's hearing loss disability is also contemplated by the schedular criteria.

Furthermore, with regard to whether the schedular criteria for hearing loss are adequate in this case, it is noted that although the assignment of disability evaluations is based on a mechanical application of numerical tables to the numerical findings upon audiological evaluation.  The Veteran has reported that he cannot make out or understand words and it is an inconvenience to have people repeat themselves.  The Board finds the Veteran's statements competent, credible and probative but ultimately finds that the numerical criteria in the rating schedule contemplate the impairment of function that is experienced by the Veteran.  Specifically, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25,200 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss manifested by difficulty understanding and making out words is a disability picture that is considered in the current schedular rating criteria.

The Board acknowledges the Veteran's statements regarding the functional impact of his bilateral hearing loss disability. See Martinak, supra. However, the Board has determined that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. The schedular rating criteria adequately contemplate the Veteran's symptomatology, and the record does not show that there is either marked interference with employment or frequent hospitalizations as a result of the disability. The Veteran has asserted that the disability results in him having to ask people to repeat themselves and reports difficulty understanding words, however, marked interference with employment is not asserted or shown. Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for a rating for PTSD in excess of 70 percent, a compensable rating for left ear hearing loss, and a rating for tinnitus in excess of 10 percent.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is granted.

Entitlement to SMC at the housebound rate is granted effective September 14, 2010, subject to the law and regulations governing the payment of VA compensation benefits.

A rating for PTSD in excess of 70 percent is denied.

A compensable rating for left ear hearing loss is denied.

A rating for tinnitus in excess of 10 percent is denied.


REMAND

A remand is needed for the issue of entitlement to a rating for diabetes mellitus in excess of 20 percent.  In October 2015, relevant private treatment records from Mount Auburn Hospital (Dr. Guevara) and Massachusetts General Hospital (Dr. Cohen) were obtained and associated with the record prior to the issuance of the November 2015 Supplemental Statement of the Case.  As a result, the Board finds that the AOJ should have initial consideration of the evidence prior to review by the Board.  See 38 C.F.R. § 19.37(a) (2015).  

Moreover, the Board has found that the Veteran is entitled to TDIU as the service-connected psychiatric disorder alone renders him unable to obtain or retain substantially gainful employment. As the RO has not yet considered whether SMC is warranted pursuant to 38 U.S.C.A. § 1114(s), prior to September 14, 2010, to avoid prejudice the Board must remand this SMC matter for initial adjudication. 

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the matter of whether the Veteran is entitled to SMC at the housebound rate in light of the grant of TDIU based solely on the Veteran's service-connected psychiatric disorder or on account of being housebound in fact.

2. The issue of entitlement to a rating for diabetes mellitus, type II, in excess of 20 percent should be readjudicated by the RO on the basis of additional evidence, to include review of the private treatment records associated with the record in October 2015 and on an extra-schedular basis.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


